Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20             PageID.231     Page 1 of 14



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
SEAN F. MESCALL,

       Petitioner,                        Case No. 2:20-11110
                                          HONORABLE VICTORIA A. ROBERTS
v.

JONATHAN HEMINGWAY,

      Respondent.
______________________________________/

 OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
 CORPUS BROUGHT PURSUANT TO 28 U.S.C. § 2241 (ECF No. 1), GRANTING
   THE MOTION TO AMEND THE PETITION (ECF No. 12), DENYING THE
  MOTIONS FOR DISCOVERY AND AN EVIDENTIARY HEARING (ECF Nos.
    13, 14), AND GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

       Sean F. Mescall, (“Petitioner”), confined at the Federal Correctional Institution in

Milan, Michigan (FCI-Milan) seeks the issuance of a writ of habeas corpus pursuant to 28

U.S.C. § 2241. In his pro se application, Petitioner claims that he is at risk of contracting

the Covid-19 virus while incarcerated at FCI-Milan. Petitioner alleges that the Bureau of

Prisons (BOP) is deliberately indifferent to his medical needs. Petitioner seeks to be

released to home confinement or placed on furlough until the Covid-19 pandemic subsides.

Petitioner also seeks an order for every inmate at FCI-Milan to be tested for Covid-19. For

the reasons that follow, the petition for a writ of habeas corpus is DENIED WITH

PREJUDICE.

                                      I. Background

       Petitioner is serving a fourteen year sentence for securities fraud, 15 U.S.C. §§

78j(b), 78ff (2012), 17 C.F.R. § 240.10b–5 (2014); wire fraud, 18 U.S.C. § 1343 (2012);

                                             1
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20              PageID.232      Page 2 of 14



and money laundering, 18 U.S.C. § 1956(a)(1)(B)(i). See United States v. Mescall, 624 F.

App’x 103 (4th Cir. 2015).

       Petitioner’s projected release date is more than four years away. (Ex. 2 ¶ 4; Ex. 3,

Burnett Decl. ¶ 3)(ECF No. 9-3, PageID.78; ECF No. 9-4, PageID.95). Petitioner was

disciplined three times, most recently in December 2019 for possessing stolen property.

(Ex. 2 ¶ 5 & Attachment D)(ECF No. 9-3, PageID.78, 91-93). Petitioner suffers from

anxiety, depression, and hypertension (high blood pressure) and is taking medications to

treat those conditions; Petitioner’s symptoms are under control. (Sealed Ex. 5, Conditions

& Medications). Petitioner tested negative for Covid-19 on May 17, 2020, when he was

hospitalized for a hip injury he suffered while under the influence of synthetic marijuana.

(Sealed Ex. 6, Clinical Encounter; Sealed Ex. 7, Covid-19 Test Result).

       Petitioner does not have any Covid-19 risk factors. (Ex. 1 ¶ 30)(ECF No. 9-2,

PageID.74). Petitioner’s hypertension is not a “serious heart condition” according to the

Centers for Disease Control. See CDC: Groups at Higher Risk for Severe Illness (defining

“serious heart condition” to include pulmonary hypertension as opposed to high blood

pressure). See Groups at Higher Risk for Severe Illness, Centers for Disease Control and

Prevention. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-

at-higher-risk.html. Petitioner is housed in a dorm-style unit with 131 inmates. (Ex. 1 ¶

30)(ECF No. 9-2, PageID.74). Medical staff make daily rounds, and any inmate with signs

or symptoms of Covid-19 is removed. (Id.)

       On March 25, Petitioner filed a habeas petition. Petitioner alleges that the failure to

test all staff and inmates at FCI Milan for Covid-19 puts him at risk of contracting the virus,

                                              2
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20              PageID.233     Page 3 of 14



which is causing him mental anguish, fear, and anxiety. Petitioner claims that there is no

toilet paper or other basic items and supplies. Petitioner seeks a furlough, a transfer to

home confinement, or an order that all staff and inmates at FCI Milan be tested for Covid-

19. (ECF 1, PageID.8).

       While the petition was pending, Petitioner filed an administrative remedy form

seeking a transfer to home confinement under the CARES Act. (ECF 7; PgID.30-31). The

warden denied Mescall’s request, citing his PATTERN score and disqualifying record of

misconduct while incarcerated. (Ex. 2 ¶ 5)(ECF No. 9-3, PageID.78). As of June 5,

Petitioner had not appealed the warden’s decision. (Ex. 4, Suydam Decl. ¶ 5)(ECF No. 9-

5, PageID.99-100). The Bureau of Prisons declined to pursue a request for compassionate

release on Petitioner’s behalf because he is ineligible. (Ex. 3 ¶ 4)(ECF No. 9-4. PageID.95).

Petitioner did not ask for a furlough from the BOP. (Ex. 2 ¶ 7)(ECF No. 9-3, PageID.78).

                                       II. Discussion

       This nation and the entire planet is currently in the grip of the Coronavirus or Covid-

19 pandemic. As of August 6, 2020, there have been 4,802,491 cases of Covid-19 in the

United States and 157,631 deaths. https://www.cdc.gov/coronavirus/2019-ncov/cases-

updates/cases-in-us.html.

       In the State of Michigan, as of August 6, 2020, there were 94,656 cases of Covid-

19 and 6,506 deaths. https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173-

--,00.html. Dr. Anthony Fauci, the nation’s leading infectious disease expert, warned that

the Covid-19 pandemic could reach the level of the historic 1918 influenza epidemic which



                                              3
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20                PageID.234      Page 4 of 14



killed millions of people. https://www.newsweek.com/fauci-covid-19-level-1918-spanish-

flu-mother-all-pandemics-1517867.

       This Court is well aware of, and deeply concerned about, the Covid-19 pandemic,

particularly the risks it causes to persons in institutionalized settings like prisons and jails.

This Court, in fact, granted an emergency motion for bond and ordered the release of a

state habeas petitioner from the Lakeland Correctional Facility in Coldwater, Michigan, in

part based on concerns that the proliferation of Covid-19 at this facility posed a risk to the

health of the petitioner, and in part because that petitioner had shown that he was likely to

succeed on the merits of his habeas claim, based on a strong showing of actual innocence.

Clark v. Hoffner, No. 16-11959, 2020 WL 1703870 (E.D. Mich. Apr. 8, 2020).

       The Bureau of Prisons began plans to address the Covid-19 pandemic in January

2020, and developed a multiphase action plan. See BOP Pandemic Protocol; (Ex. 1, Clore

Decl. ¶¶ 3-5)(ECF 9-2, PageID.66-67). The warden of FCI Milan implemented the plan.

(Ex. 1 ¶ 19)(Id., PageID.71-72). The warden suspended inmate transfers, visits, staff travel,

staff training, contractor access, and tours. (Ex. 1. ¶ 6)(Id., PageID.67).           Enhanced

screening procedures were also put into place. New inmates with exposure risk factors

were quarantined. Modified operations were put into place to maximize social distancing.

(Ex. 1 ¶¶ 7-9)(Id., PageID.67-68); BOP Covid-19 Modified Operations. The warden

subsequently ordered all newly arriving inmates to be quarantined for 14 days regardless

of symptoms; all symptomatic inmates were isolated until they tested negative for the

disease or were cleared by medical staff. All remaining inmates were to be largely secured

in their living quarters to mitigate transmission of the virus. (Ex. 1 ¶¶ 10-14)(Id.,

                                               4
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20           PageID.235     Page 5 of 14



PageID.68-70). Testing capability was expanded in mid-April and again in May. The

warden implemented appropriate protocols for the increased testing. (Ex. 1 ¶ 15)(Id.,

PageID.70). Inmates were ordered confined to their cells for the majority of the day,

including for meals. All inmates were provided disinfectant and face masks. All staff are

ordered to wear face masks during any interaction with inmates when social distancing is

not possible. Inmates receive regular updates about the status of the pandemic, the

Bureau’s response, and best practices to minimize the risk of transmission. The inmates

are advised to report symptoms, with many opportunities to do so. (Ex. 1 ¶¶ 19-23)(Id.,

PageID.71-72). Symptomatic inmates are evaluated and then isolated and tested as

appropriate. (Ex. 1 ¶ 26)(Id., PageID.73). Inmates identified as at-risk for Covid-19 are

housed together to lessen exposure. (Ex. 1 ¶ 27)(Id., PageID.73-74).

      As of June 9, 2020, FCI-Milan had eight open cases of Covid-19; those inmates

were housed in a separate prison unit. Seventy-one inmates who tested positive recovered

from the virus. Three inmates at FCI-Milan died from Covid-19, but there had been no

deaths since mid-April. (Ex. 1 ¶ 29)(ECF No. 9-2, PageID.74); see BOP Press Release:

Inmate Death at FCI Milan (reporting third death on April 11). Fifty-four prison employees

at Milan recovered from the virus; one staff member who tested positive remained off duty.

(Id., PageID.74).

      The Bureau of Prisons prioritizes home confinement, both nationwide and at FCI

Milan. (Ex. 2, Dew Decl. ¶ 3)(ECF No. 9-3, PageID.77); see Coronavirus Aid, Relief, and

Economic Security Act (CARES Act) § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281,

516 (Mar. 27, 2020). The Bureau considers the age and vulnerability of the inmate to

                                            5
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20               PageID.236      Page 6 of 14



Covid-19, the inmate’s conduct in prison, and the inmate’s score under the Prisoner

Assessment Tool Targeting Estimated Risk and Need (“PATTERN score”), among other

discretionary factors. See 03-26-2020 Directive to BOP. Before home confinement is

granted, the Bureau’s Medical Director, or someone he designates, must assess the inmate’s

risk factors for severe Covid-19 illness, the risks of Covid-19 at the inmate’s prison facility,

and the risk of Covid-19 at the proposed location for home confinement. See id. As of

August 7, 2020, at least 7,378 federal inmates were granted home confinement since the

Covid-19 pandemic began, and that number continues to grow. See BOP Coronavirus

FAQs. https://www.bop.gov/coronavirus/faq.jsp.

                                     III. Legal Analysis

       A. The motion to amend the petition is GRANTED.

       The Court grants the motion to amend the habeas petition; the amended habeas

petition supplements the claims raised in the original petition. See e.g. Braden v. United

States, 817 F.3d 926, 930 (6th Cir. 2016).

       B. Petitioner’s claims are non-cognizable on habeas review.

       Where a federal prisoner’s habeas petition seeks release from prison by claiming

that no set of conditions of confinement would be constitutionally sufficient, the claim is

properly construed as challenging the fact or extent of confinement, which is a cognizable

habeas claim under 28 U.S.C. § 2241. See Wilson v. Williams, 961 F.3d 829, 838 (6th Cir.

2020)(citing Adams v. Bradshaw, 644 F.3d 481, 483 (6th Cir. 2011). On the other hand,

conditions of confinement claims which seek relief in the form of improvement of prison



                                               6
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20               PageID.237      Page 7 of 14



conditions or a transfer to another facility are not cognizable under § 2241. Id. (citing

Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013)).

       Petitioner’s claims are non-cognizable in habeas; Petitioner does not allege that no

set of conditions of confinement would remedy the risk caused by Covid-19. Petitioner

alleges that insufficient testing of the inmates and staff is being conducted; Petitioner

alleges that some prison staff members are not following protocols for wearing face masks;

Petitioner alleges that there is insufficient social distancing; Petitioner claims that there is

insufficient sanitary equipment being provided to the inmates. Petitioner argues that the

risk of Covid-19 transmission at FCI-Milan could be alleviated if facility wide testing for

Covid-19 was ordered, if everyone was ordered to wear a face mask and to socially

distance, and if adequate sanitary equipment was provided to all inmates. Petitioner does

not allege that “there are no conditions of confinement sufficient to prevent irreparable

constitutional injury” at FCI-Milan. Only “where a petitioner claims that no set of

conditions would be constitutionally sufficient the claim should be construed as

challenging the fact or extent, rather than the conditions, of the confinement.” Wilson v.

Williams, 961 F.3d at 838 (citing Adams v. Bradshaw, 644 F.3d 481, 483 (6th Cir. 2011)).

Petitioner’s claims are non-cognizable in a habeas petition, because he challenges the

conditions of confinement, rather than the fact or extent of his confinement.

       Moreover, Petitioner failed to show that the warden at FCI-Milan was deliberately

indifferent to Petitioner’s medical needs or that of other inmates.

       The Eighth Amendment to the U.S. Constitution requires prison officials to provide

adequate medical care to prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994); Brooks

                                               7
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20            PageID.238     Page 8 of 14



v. Celeste, 39 F.3d 125, 127 (6th Cir. 1994). The Eighth Amendment prohibition against

unnecessary and wanton infliction of pain is violated when there is deliberate indifference

to the serious medical needs of an inmate. Hicks v. Grey, 992 F.2d 1450, 1454-1455 (6th

Cir. 1993).   The test to ascertain whether prison or jail officials were deliberately

indifferent to an inmate’s serious medical needs, in violation of the Eighth Amendment

prohibition against cruel and unusual punishment, has both an objective and subjective

component. Napier v. Madison County, Ky., 238 F.3d 739, 742 (6th Cir. 2001)(citing to

Brown v. Bargery, 207 F.3d 863, 867 (6th Cir. 2000)). Under the objective component,

the inmate must establish that the alleged deprivation is sufficiently serious and poses a

substantial risk of serious harm. The subjective component is established if the inmate

shows that prison officials had a “sufficiently culpable state of mind.” Napier v. Madison

County, Ky., 238 F.3d at 742 (citing to Farmer v. Brennan, 511 U.S. at 834). To prove

deliberate indifference, a plaintiff must show that the defendant “knew of, yet disregarded,

an excessive risk to his health.” Logan v. Clarke, 119 F.3d 647, 649 (8th Cir. 1997).

       The Sixth Circuit in Wilson v. Williams, supra, confronted an Eighth Amendment

challenge brought by several inmates at the Federal Correctional Institution in Elkton, Ohio

alleging that prison staff at FCI-Elkton were deliberately indifferent to the medical risks

caused by the Covid-19 virus. The inmates sought a preliminary injunction as part of their

habeas petition. The Sixth Circuit ruled that the prisoners were not likely to succeed on

the merits of their Eighth Amendment claim. The Sixth Circuit agreed with the inmates

that there was a potential risk of serious harm to inmates at FCI-Elkton through exposure

to the COVID-19 virus. As of April 22, 2020, fifty-nine inmates and forty-six staff

                                             8
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20              PageID.239      Page 9 of 14



members tested positive for COVID-19, and six inmates died. Wilson v. Williams, 961 F.3d

at 840. The Sixth Circuit concluded, however, that the petitioners did not show that prison

officials at FCI-Elkton were deliberately indifferent to the prisoners’ medical needs. Id.

The Sixth Circuit noted that prison officials at FCI-Elkton were:

       implement[ing] measures to screen inmates for the virus; isolat[ing] and
       quarantin[ing] inmates who may have contracted the virus; limit[ing]
       inmates’ movement from their residential areas and otherwise limit[ing]
       group gatherings; conduct[ing] testing in accordance with CDC guidance;
       limit[ing] staff and visitors and subject[ing] them to enhanced screening;
       clean[ing] common areas and giv[ing] inmates disinfectant to clean their
       cells; provid[ing] inmates continuous access to sinks, water, and soap;
       educat[ing] staff and inmates about ways to avoid contracting and
       transmitting the virus; and provid[ing] masks to inmates and various other
       personal protective equipment to staff.

       Id., at 841.

       The Sixth Circuit concluded that through these actions, the BOP “had responded

reasonably to the risk posed by COVID-19 and that the conditions at Elkton cannot be

found to violate the Eighth Amendment.” Wilson v. Williams, 961 F.3d at 841:

       Here, while the harm imposed by COVID-19 on inmates at Elkton
       “ultimately [is] not averted,” the BOP has “responded reasonably to the risk”
       and therefore has not been deliberately indifferent to the inmates’ Eighth
       Amendment rights. Farmer, 511 U.S. at 844, 114 S. Ct. 1970. The BOP
       implemented a six-phase action plan to reduce the risk of COVID-19 spread
       at Elkton. Before the district court granted the preliminary injunction at issue,
       the BOP took preventative measures, including screening for symptoms,
       educating staff and inmates about COVID-19, cancelling visitation,
       quarantining new inmates, implementing regular cleaning, providing
       disinfectant supplies, and providing masks. The BOP initially struggled to
       scale up its testing capacity just before the district court issued the
       preliminary injuction (sic), but even there the BOP represented that it was on
       the cusp of expanding testing. The BOP’s efforts to expand testing
       demonstrate the opposite of a disregard of a serious health risk.

       Id., at 841.

                                              9
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20                   PageID.240   Page 10 of 14



        The steps undertaken by the warden and other prison officials to contain the Covid-

 19 virus at FCI-Milan are identical to the steps taken by the prison officials at FCI-Elkton

 which were deemed to pass constitutional muster by the Sixth Circuit. The fact that prison

 officials were unable to completely eradicate the spread of Covid-19 at FCI-Milan does not

 demonstrate deliberate indifference to the medical needs of the inmates. Wilson v.

 Williams, 961 F.3d at 842-43. The BOP’s failure to make “full use of the tools available

 to remove inmates from [Milan], such as temporary release, furlough, or home

 confinement[,]” likewise does not establish deliberate indifference; Sixth Circuit

 “precedents do not require that prison officials take every possible step to address a serious

 risk of harm.” Id., 844.

        Although the Court is sympathetic to Petitioner’s anxiety and mental anguish that

 he allegedly suffers from his fear of contracting Covid-19, these fears are shared by persons

 around the nation and the world in various settings and by itself is not grounds for habeas

 relief. Cf. United States v. Bothra, 2020 WL 2611545, at *2 (6th Cir. May 21, 2020)

 (“Courts have also been reluctant to find that generalized fears of contracting COVID-19,

 without more, constitute a compelling reason[,]” to overturn pretrial detention order).

 Petitioner is not entitled to relief on his Eighth Amendment claim.

        Petitioner also seeks a transfer to home confinement or to be placed on furlough.

 Petitioner is not entitled to relief on this claim for two reasons.

        A federal habeas corpus petitioner is required to exhaust his administrative remedies

 before seeking habeas corpus relief under 28 U.S.C. § 2241. See Luedtke v. Berkebile, 704

 F.3d at 466; Fazzini v. Northeast Ohio Correctional Center, 473 F.3d 229, 231 (6th Cir.

                                               10
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20             PageID.241     Page 11 of 14



 2006); Little v. Hopkins, 638 F.2d 953, 954 (6th Cir. 1981). The failure to exhaust

 administrative remedies is an affirmative defense that the respondent is required to prove.

 See e.g. Luedtke, 704 F.3d at 466. Petitioner did not exhaust his administrative remedies

 with respect to these claims.

        The Bureau of Prisons maintains an extensive administrative remedy procedure

 “through which an inmate may seek formal review of a complaint which relates to any

 aspect of his imprisonment if less formal procedures have not resolved the matter.” 28

 C.F.R. § 542.10.     Pursuant to this administrative procedure, a prisoner who seeks

 administrative review of a complaint concerning the BOP must apply to the warden or

 community corrections manager, to the Regional Director, and to the Office of General

 Counsel for relief. See Mazzanti v. Bogan, 866 F. Supp. 1029, 1032 (E.D. Mich.

 1994)(citing 28 C.F.R. §§ 542.11, 542.13, and 542.15).

        Petitioner failed to rebut the respondent’s argument that he did not exhaust his

 administrative remedies regarding home confinement or furlough prior to filing his habeas

 petition. Petitioner admits that he failed to exhaust his administrative remedies but argues

 that it would be futile to do so because he could not obtain the administrative remedy form

 from prison officials. Although there is a futility exception to the exhaustion requirement,

 See Fazzini, 473 F.3d at 236 (citing Aron v. LaManna, 4 F. App’x 232, 233 (6th Cir. 2001)),

 Petitioner failed to show that it would be futile to exhaust his claim. Petitioner’s futility

 allegation is conclusory or unsupported, which is insufficient to establish that it would be

 futile to exhaust his remedies. See e.g. Dunbar v. Sabol, 649 F. Supp. 2d 1, 4 (D. Mass.

 2009). Petitioner did obtain the administrative remedy form to request home confinement.

                                              11
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20             PageID.242     Page 12 of 14



 The warden denied the request for home confinement and instructed Petitioner to appeal if

 he disagreed with the decision. (Ex. 4 ¶ 5 and Attachment B)(ECF No. 9-5, PageID.99-

 100, 107-09).

        Secondly, assuming exhaustion would be futile, this Court cannot grant habeas relief

 to Petitioner on these claims.

        Under 18 U.S.C. § 3621(b), the Bureau of Prisons, not the judiciary, “is responsible

 for designating the place of a prisoner’s imprisonment.” United States v. Townsend, 631 F.

 App’x 373, 378 (6th Cir. 2015). Petitioner “enjoys no statutory or constitutionally

 protected right, or entitlement, to transfer to…home confinement.” Heard v. Quintana, 184

 F. Supp. 3d 515, 521 (E.D. Ky. 2016). Petitioner is not entitled to habeas relief on this

 claim. Id.

        Whether to grant a furlough under 18 U.S.C. § 3622 is within the sole discretion of

 the Bureau of Prisons; Courts lack the authority to overrule its decision or order furlough.

 McMullen v. Hambrick, 1 F.3d 1341, 1993 WL 302197, at *1 (6th Cir. Aug. 6,

 1993)(Table); see also United States v. Roberts, No. 18-CR-528-5 (JMF), 2020 WL

 1700032, at *3, ---- F. Supp. 3d---- (S.D.N.Y. Apr. 8, 2020). Petitioner is not entitled to

 relief on this claim.

        Petitioner’s request for an order directing the FCI-Milan to test all of the inmates

 for COVID-19 is denied. Claims by a prisoner alleging a lack of testing for COVID-19

 challenge the conditions of confinement and should be brought as a civil rights action and

 not as a petition for a writ of habeas corpus. See Fahr v. Arizona, No. CV 20-08114 PCT-

 DGC (DMF), 2020 WL 3791535, at *3 (D. Ariz. July 7, 2020); Dillon v. Wolf, No. 20-CV-

                                             12
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20                PageID.243      Page 13 of 14



 479-SMY, 2020 WL 3316006, at *1 (S.D. Ill. June 18, 2020). Plaintiff may file suit in

 federal court for damages arising from a violation of plaintiff’s constitutional rights by

 persons acting under the color of federal law. See Bivens v. Six Unknown Named Agents of

 Federal Bureau of Narcotics, 403 U.S. 388, 395 (1971).

        This Court will not convert the habeas petition into a civil right action. Because of

 the vastly different procedural requirements for habeas petitions and other civil actions

 brought by prisoners, a court confronted with a habeas petition that is properly brought

 under 42 U.S.C. § 1983 or Bivens should dismiss the petition instead of “converting” the

 petition to a civil action brought pursuant to § 1983 or Bivens. See e.g. Martin v. Overton,

 391 F.3d 710, 713 (6th Cir. 2004)(holding that the district court should have dismissed the

 habeas petitioner’s § 2241 petition without prejudice to allow petitioner to raise his

 potential civil rights claims properly as a § 1983 action rather than to re-characterize it as

 a § 2254 petition without notice to petitioner). The allegations are dismissed without

 prejudice to Petitioner filing a new civil rights complaint or complaints.

        The motions for discovery and an evidentiary hearing are denied.

        Petitioner filed motions for discovery and for an evidentiary hearing.

        Petitioner’s allegations, even if true, do not entitle him to habeas relief; Petitioner is

 not entitled to seek discovery in support of his claims. See Sellers v. U.S., 316 F. Supp. 2d

 516, 523 (E.D. Mich. 2004). A habeas petitioner is not entitled to an evidentiary hearing

 on his claims if they lack merit. See Stanford v. Parker, 266 F.3d 442, 459-60 (6th Cir.

 2001). The Court denies the motion for an evidentiary hearing.



                                               13
Case 2:20-cv-11110-VAR-DRG ECF No. 17 filed 08/10/20            PageID.244     Page 14 of 14



                                     IV. Conclusion

       The Petition for a Writ of Habeas Corpus brought pursuant to 28 U.S.C. § 2241 is

 DENIED.

       A certificate of appealability is not needed to appeal the denial of a habeas petition

 filed under § 2241. Witham v. United States, 355 F.3d 501, 504 (6th Cir. 2004); Petitioner

 need not apply for one before filing an appeal from the denial of his habeas petition.

 Petitioner is granted leave to appeal in forma pauperis; the appeal would be taken in good

 faith. See Foster v. Ludwick, 208 F. Supp. 2d 750, 765 (E.D. Mich. 2002).

                                       V. ORDER

       The Court DENIES the Petition for a Writ of Habeas Corpus (ECF No. 1).

       The motion to amend the petition (ECF No. 12) is GRANTED.

       The motion for discovery (ECF No. 13) and the motion for an evidentiary hearing

 (ECF No. 14) are DENIED.

       Petitioner is GRANTED leave to appeal in forma pauperis.

       IT IS SO ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
 Dated: 8/10/2020




                                             14
